Name: Council Regulation (EEC) No 3310/85 of 18 November 1985 amending Regulation (EEC) No 358/79 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: beverages and sugar;  technology and technical regulations
 Date Published: nan

 29 . 11 . 85 Official Journal of the European Communities No L 320 / 19 COUNCIL REGULATION (EEC ) No 3310 / 85 of 18 November 1985 amending Regulation (EEC) No 358 / 79 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC) No 337 / 79 Whereas experience with wines obtained from the 'Picpoul ' variety has shown that this variety should be included in the list of varieties from which quality sparkling wines of the aromatic type may be obtained , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the Opinion of the European Parliament ( 2 ), Whereas for reasons of logic and clarity Article 8 of Regulation (EEC ) No 358 / 79 ( 3 ), as last amended by Regulation (EEC ) No 3686 / 84 ( 4 ), the provisions of which are now contained in Regulation (EEC ) No 3309 / 85 ( 5 ), should be repealed ; Whereas the maximum levels of total sulphur dioxide were fixed for sparkling wines and quality sparkling wines respectively , in Article 12 and Article 1 6 of Regulation (EEC ) No 358 / 79 ; Whereas , pursuant to the abovementioned Articles , the Commission has drawn up and submitted to the Council a report on the scientific knowledge and technological development with respect to the use of sulphur dioxide in winemaking ; Whereas it results from that report that lowering the maximum levels of total sulphur dioxide proves to be compatible with current oenological knowledge and technological progress made for the majority of these types of wine ; whereas , moreover , use of all food additives should be restricted to the minimum necessary ; whereas , therefore , provision should be made to reduce the maximum levels of sulphur dioxide by 15 milligrams per litre for all sparkling wines ; Whereas Regulation (EEC ) No 3686 / 84 has amended Article 18 ( 1 ) of Regulation (EEC ) No 358 / 79 by introducing the principle that quality sparkling wines of the aromatic type may be produced only by using , as the sole constituents of the cuvee , partially fermented grape musts ; whereas , in order to permit the disposal of wines which , before this amendment , were normally intended for the production of quality sparkling wines of the aromatic type , it is necessary to authorize as a transitional measure for the production of quality sparkling wines , the use of wines obtained from grapes belonging to varieties permitted in such production and harvested before 31 December 1984 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC ) No 358 / 79 is hereby amended as follows : 1 . Article 8 shall be repealed ; 2 . Article 12 shall be amended as follows : ( a ) Paragraph 1 shall be replaced by the following : ' 1 . Without prejudice to any more restrictive provisions which Member States may apply to sparkling wines produced on their territory , the total sulphur dioxide content pf sparkling wines may not exceed 235 mg / 1 ;' ( b ) in paragraph 2 , the figure 25 shall be replaced by the figure 40 ; ( c ) paragraph 3 shall be replaced by the following : '3 . The Commission shall submit to the Council before 1 April 1990 in the light of the experience acquired , a report on maximum sulphur dioxide levels accompanied , where appropriate , by proposals on which the Council shall act by a qualified majority before 1 September 1990 .'; ( d ) paragraph 4 shall be replaced by the following : '4 . Detailed rules for the application of this Article and transitional measures concerning sparkling wines originating in the Community produced before 1 September 1986 and imported sparkling wines shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC ) No 337 / 79 .'; 3 . Article 16 shall be amended as follows : ( a ) Paragraph 1 shall be replaced by the following : ' 1 . Without prejudice to any more restrictive provisions which Member States may apply to quality sparkling wines and to quality sparkling wines produced in specified regions , produced within their territory , the total sulphur dioxide content of these sparkling wines shall not exceed 185 mg / 1 ;' ( b ) In paragraph 2 , the figure 25 shall be replaced by the figure 40 ; (*) OJ No C 182 , 9 . 7 . 1984 , p. 17 . ( 2 ) OJ No C 12 , 14 . 1 . 1985 , p. 132 . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 130 . ( «) OJ No L 341 , 29 . 12 . 1984 , p. 3 . ( 5 ) See page 9 of this Official Journal . No L 320 / 20 Official Journal of the European Communities 29 . 11 . 85 4 . The following text shall be added to Article 22 : 'Quality sparkling wines of the aromatic type and quality sparkling wines of the aromatic type produced in specified regions may be produced by using as the constituents of the cuve wines obtained from grapes of the vine varieties listed in the Annex harvested before 31 December 1984 .' 5 . In the Annex, the term 'Picpoul ' shall be added after 'Perle'. [ Cj Paragraph 3 shall be replaced by the following : '3 . The Commission shall submit to the Council before 1 April 1990 , in the light of the experience acquired , a report on maximum sulphur dioxide levels , accompanied , where appropriate , by proposals on which the Council shall act by a qualified majority before 1 September 1990 .'; ( d ) Paragraph 4 shall be replaced by the following : '4 . Detailed rules for the application of this Article and transitional measures concerning quality sparkling wines and quality sparkling wines produced in specified regions originating in the Community produced before 1 September 1986 , and imported quality sparkling wines shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC ) No 337 / 79 .': Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1986 , except for Article 1 point 4 which shall apply from 1 September 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1985 . For the Council The President M. FISCHBACH